DECISION OF DISMISSAL
This matter is before the court on it s own motion to dismiss this case for Plaintiff's failure to comply with applicable statutory requirements.
On February 5, 2009, Plaintiff filed a Complaint with the court appealing t he omitted property notice for property identified as Account P2156062. In a letter dated February 9, 2008, the court requested an completed Authorization to Represent form be filed on behalf of BCI Manufacturing, Inc.
The court addressed it s February 9, 2009, letter to Larry Papadopoulos at PO Box 1207, North Plains, OR 97133, which is the address provided by Plaintiff on the Complaint . That letter was not returned as undeliverable and the court did not receive a response to its February 9, 2009, letter.
On March 11, 2009, another letter was sent to Plaintiff at the same address. That letter confirmed the court had not received a response to it s February 9, 2009, letter and was unable to set the above-entitled matter for case management conference until a fully executed *Page 2 
Authorization to Represent form was submitted, incompliance with ORS305.230(2) (2007):
  "A person may not be recognized as representing a taxpayer pursuant to this section unless there is first filed with the magistrate * * * a written authorization, or unless it appears to the satisfaction of the magistrate * * * that the representative does in fact have authority to represent the taxpayer."
letter further stated that Plaintiff's failure to respond to the court's communications might indicate it did not wish to pursue its appeal and the court might dismiss the appeal. That letter was not returned as undeliverable and the court received no response to its March 11, 2009, letter.
On March 31, 2009, another letter was sent to Plaintiff requesting the Authorization to Represent form be filed on behalf of BCI Manufacturing Inc. The court again wrote that it was unable to set the case for case management conference until a representative was designated for Plaintiff. That letter stated the court would dismiss the appeal if an Authorization to Represent form was not received by April 14, 2009.
As of this date, Plaintiff has not responded to the court's communications. Because Plaintiff has not complied with the court's numerous requests, the court finds the appeal must be dismissed. Now therefore, *Page 3 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this___ day of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner on May6, 2009. The Court filed and entered this document on May 6, 2009.